Filed 8/1/14 P. v. Ryan CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----


THE PEOPLE,                                                                                  C074832

                   Plaintiff and Respondent,                                   (Super. Ct. Nos. CRF111676,
                                                                                       CRF121333)
         v.

JUSTIN LEE RYAN,

                   Defendant and Appellant.



         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)

                                                    BACKGROUND

         Case No. CRF111676 - In July 2011, Deputy Sheriff Steven Traynor attempted a
traffic stop of defendant. As Traynor approached the car, the defendant sped away.
Traynor pursued with his siren and emergency lights activated. Defendant’s car reached
speeds of up to 55 miles per hour. Defendant jumped out of the still moving vehicle and



                                                             1
ran away. A search of the area did not locate defendant. A search of the abandoned
vehicle revealed a cell phone and a shotgun with an unexpended shell. The cell phone
ultimately led law enforcement to defendant and he was arrested.
          Case No. CRF121333 - In June 2012, defendant “knowingly harbored a principal
to a felony . . . with the intent to assist the principal in evading arrest.” At the time of that
offense, defendant had been “charged with a felony on which judgment was not yet
final.”
          In case No. CRF111676, an information charged defendant with evading a police
officer with willful or wanton disregard for the safety of persons or property. (Veh.
Code, § 2800.2.) The information also alleged six prior prison term enhancements. (Pen.
Code, § 667.5, subd. (b).)1 In case No. CRF121333, a complaint charged defendant with
being an accessory to a felony (§ 32) and further alleged defendant was released on bail
or on his own recognizance on a prior felony offense at the time. (§ 12022.1.)
          Defendant entered a negotiated plea on both cases. He pleaded guilty to the
evading charge and admitted one prior prison term enhancement in exchange for a
stipulated term of four years in prison. The remaining enhancement allegations were
stricken by the trial court. Defendant also pleaded guilty to harboring a felon and
admitted the on-bail enhancement in exchange for a stipulated consecutive sentence of
two years eight months in state prison.
          Prior to sentencing, defendant requested new counsel be appointed to determine if
there were grounds to withdraw his pleas. The trial court declared a conflict and
appointed new counsel. Ultimately, defendant withdrew his request to withdraw his plea
in exchange for the prosecution’s agreement to dismiss five other cases which were on
calendar.




1   Undesignated statutory references are to the Penal Code.

                                               2
       The trial court denied probation and sentenced defendant in accordance with the
plea agreements. In case No. CRF111676, the trial court sentenced defendant to an
aggregate term of four years, and in case No. CRF121333, to a consecutive term of two
years eight months. The trial court imposed various fines and fees and awarded
defendant 846 days of presentence custody credits. The trial court denied defendant’s
request for a certificate of probable cause.

                                        DISCUSSION

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal.3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. We have undertaken an
examination of the entire record pursuant to Wende, and we find no arguable error that
would result in a disposition more favorable to defendant.

                                        DISPOSITION

       The judgment is affirmed.


                                                        HULL                  , Acting P. J.


We concur:



      MURRAY                 , J.



      HOCH                   , J.




                                               3